DETAILED ACTION

Claims 44-65 are pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 6/11/20, 7/6/20 (2), and 11/17/20 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,238,093, hereafter referred to as the ‘093 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘093 patent claims 1-8 recite a male mouse with the same structural features as the mouse recite for use in the instant methods. ’093 patent claim 9 recite a cell from the mouse, and claims 10-27 recite methods of producing or using said mouse. In particular, ’03 patent claims 18-21 and 25-27 recite methods of generating an antibody and making an antigen binding protein by immunizing a mouse with the same structure as claimed with an antigen. The ’093 patent claim methods are broader than the instant claims, however claim 18 recites steps of immunizing a mouse as claimed with an antigen and obtaining an antibody producing cell from the immunized mouse. Claim 25 also recites exposing a mouse as claimed with an antigen and obtaining nucleic acid encoding the human heavy chain variable region. Claim 26 further recites fusing the human heavy chain variable region with a human constant region, claim 27 recites expressing the fully human heavy chain. Thus, while broader than the instant claimed methods, the ‘093 patent claims encompass the instant methods as claimed, and specifically suggest the method steps set forth in the instant claims for obtaining producing a heavy chain polypeptide and for producing a fully human heavy chain polypeptide derived from the mouse as instantly claimed. As such, the ‘093 patent claims render the instant claims obvious. 

Claims 44-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S.Patent No. 10,905,109, hereafter referred to as the ‘109 patent, OR claims 1-16 of U.S. Patent No. 10,694,725, hereafter referred to as the ‘725 patent OR claims 1-16 of U.S. Patent No. 10,577,430, hereafter referred to as the ‘430 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘109 patent claims, ‘725 patent claims, or the ‘430 patent claims are drawn to methods of producing a human heavy chain polypeptide or a fully human heavy chain polypeptide from an immunized transgenic mouse similar to those set forth in the instant claims; however, the transgenic mouse as claimed in the ‘109 patent claims, ‘725 patent claims, and ‘430 patent claims is broader than that recited in the instant claims. The patented claims recite that one or more human heavy chain VH genes are introduced in the mouse genome at the endogenous heavy chain locus, and further recite that the one or more human heavy chains may be VH1-69. Thus, the selection of one human heavy chain VH, where the VH is VH1-69 is both encompassed and rendered obvious by the patent claims in each of the ‘109, ‘725, and ‘430 patents. The mouse recited in the ‘109, ‘725, and ‘430 patent claims are also broader in that these do not specifically define where the inserted ADAM6 sequence is located. Dependent claims in each patent, however, do recite that the nucleotide sequence encoding ADAM6 is contiguous with a human VH or human DH gene segment. As such, insertion of the ADAM6 gene between the human VH1-69 and human DH gene, where the ADAM6 sequence is contiguous with both the human VH and a human DH gene is rendered obvious by the claimed methods of ‘109, ‘725, and ‘430 patents. 
Finally, while the ‘109, ‘725, and ‘430 patent claims do not specifically recite the sequence of VH1-69 as being SEQ ID NO:5, the sequence of VH1-69 is present in the specification of each of these patents. The specification of each of these patent individually thus supports VH1-69 as a human VH segment for insertion into the mouse genome.  Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Thus, the claims of each of the ‘109, ‘725, and ‘430 patents individually render obvious the instant claims. 

Claims 44-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,622,459, hereafter referred to as the ‘459 patent, OR claims 1-19 of U.S. Patent No. 10,561,124, hereafter referred to as the ‘124 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘459 patent claims or the ‘124 patent claims are drawn to methods of producing a human heavy chain polypeptide or a fully human heavy chain polypeptide from an immunized transgenic mouse similar to those of the instant methods; however, the transgenic mouse as claimed in the ‘459 and ‘124 patent claims is broader than that recited in the instant claims. The patented claims recite a transgenic mouse with the same structural features as claimed except that the mouse set forth in the ‘459 and ‘124 patent claims comprises one or more human heavy chain VH genes which have been introduced in the mouse genome at the endogenous heavy chain locus, and do not specify that the VH is VH1-69, or VH1-69 with the sequence of SEQ ID NO:5. However, the selection of one human heavy chain VH, and VH1-69 in particular, is encompassed by the patent claims in each of the ‘459 and ‘124 patents, and the specification defines the one or VH segments as including a VH1-69 segment with the sequence of SEQ ID NO:5. The specification of each of these patent individually thus supports VH1-69 as a human VH segment for insertion into the mouse genome. Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Thus, the selection of one single human VH gene segment, and VH1-69 in particular, is both encompassed and rendered obvious by the claims of the ‘459 patent or the ‘124 patent. 

Claims 44-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,932,408, hereafter , in view of U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al.
The ‘408 patent claims are product claims drawn to a mouse which is broader than the mouse recited in the instant method claims in that the independent claim of the ‘408 patent, claim 1, does not specify the location of the inserted mouse Adam6 or that the human heavy chain variable region gene segments includes a single human VH1-69 V gene segment. However, dependent claim 8 recites that the mouse ADAM6 sequence in integrated within a V-D intergenic region, and dependent claims 9 and 10 recite that the mouse genome comprises one or more human VH gene segments and one or more DH gene segments. As such, the ‘408 claims render obvious the insertion of the mouse ADAM6 gene between the VH segment and a DH gene segment. In regards to the insertion of a single VH1-69 gene segment, claim 9 as indicated above recites that one or more human VH genes have been inserted, and dependent claim 19 recites that the one or more human heavy VH gene segments may be VH1-69. Thus, the selection of one human heavy chain VH, where the VH is VH1-69 is both encompassed and rendered obvious by the patent claims. 
In regards to the methods of using the transgenic mice as instant claimed, it is first noted that ‘408 claim 1 recites as a functional property of the mouse that, “wherein when it is immunized with an antigen, it generates antibodies comprising human heavy chain variable domains operably linked to mouse heavy chain constant domains”.  Kucherlapati et al. supplements the claims of the ‘408 patent by teaching methods for obtaining human heavy chain polypeptides from a transgenic mouse whose genome comprises the insertion of a transgene comprising a single human VH gene segment, multiple DH gene segments, and multiple JH gene segments, including methods of obtaining a fully human heavy chain polypeptide comprising all of the specific method steps as recited in the instant methods (Kucherlapati et al., columns 5-7). Specifically, Kucherlapati et al. teaches immunizing the mouse, obtaining B cells, isolating heavy and light chain encoding sequences, and optionally fusing the variable regions of the heavy chain with a human constant region. Therefore, in view of the teachings of Kucherlapati et al. for a specific methodology to obtain a heavy chain polypeptide from a transgenic mouse whose genome comprises an unrearranged human variable gene locus, it would have been obvious to the skilled artisan at the time of filing to practice the methods of Kucherlapati et al. using the transgenic mouse set forth in the ‘408 patent claims with a reasonable expectation of success. 

Claims 44-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,697,940, hereafter referred to as the ‘940 patent, in view of U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al.
The ‘940 patent claims are product claims drawn to a transgenic mouse. The transgenic mouse as claimed in the ‘940 patent claims is broader than the transgenic mouse recited in the instant method claims. The patented claims recite a transgenic mouse with the same structural features as claimed except that the mouse set forth in the ‘’940 patent claims comprises one or more human heavy chain VH genes which have been introduced in the mouse genome at the endogenous heavy chain locus, and do not specify that the VH is VH1-69, or VH1-69 with the sequence of SEQ ID NO:5. However, the selection of one human heavy chain VH, and VH1-69 is encompassed by the patent claims as the ‘940 specification defines the one or VH segments as including a VH1-69 segment with the sequence of SEQ ID NO:5. The specification of the patent thus supports VH1-69 as a human VH segment for insertion into the mouse genome. Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Thus, the selection of one single human VH gene segment, and VH1-69 in particular, is both encompassed and rendered obvious by the claims of the ‘940 patent.
In regards to the methods of using the transgenic mice as instant claimed, it is first noted that ‘940 claim 1 recites as a functional property of the mouse that when it is immunized with an antigen, it generates antibodies comprising human heavy chain variable domains operably linked to mouse heavy chain constant domains.  Kucherlapati et al. supplements the claims of the ‘940 patent by teaching methods for obtaining human heavy chain polypeptides from a transgenic mouse whose genome comprises the insertion of a transgene comprising a single human VH gene segment, multiple DH gene segments, and multiple JH gene segments, including methods of obtaining a fully human heavy chain polypeptide comprising all of the specific method steps as recited in the instant methods (Kucherlapati et al., columns 5-7). Specifically, Kucherlapati et al. teaches immunizing the mouse, obtaining B cells, isolating heavy and light chain encoding sequences, and optionally fusing the variable regions of the heavy chain with a human constant region. Therefore, in view of the teachings of Kucherlapati et al. for a specific methodology to obtain a heavy chain polypeptide from a transgenic mouse whose genome comprises an unrearranged human variable gene locus, it would have been obvious to the skilled artisan at the time of filing to practice the methods of Kucherlapati et al. using the transgenic mouse set forth in the ‘940 patent claims with a reasonable expectation of success. 

Claims 44-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,642,835, hereafter referred to as the ‘835 patent, in view of U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al. 
The ‘835 claims comprise product comprising a transgenic mouse and method claims for using said mouse to generate antibodies which are broader than instant method claims in that the mouse set forth in the ‘835 patent claims does not specifically recite that the one human heavy chain variable gene segment is VH1-69 or that the ADAM6 gene is inserted between the single human VH gene segment and a DH gene segment, and further in that the methods as set forth in the ‘835 patent claims do not include additional steps recited in the instant methods including obtaining nucleic acid sequence for the human heavy chain variable region from B cells isolated from the mouse, or for fusing the sequence of the human heavy chain variable region with a human constant region sequence. However, the selection of one human heavy chain VH, and VH1-69 in particular, is encompassed by the patent claims as the ‘835 specification defines the one or VH segments as including a VH1-69 segment with the sequence of SEQ ID NO:5. The specification of the patent thus supports VH1-69 as a human VH segment for insertion into the mouse genome. Note that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Thus, the selection of one single human VH gene segment, and VH1-69 in particular, is both encompassed and rendered obvious by the claims of the ‘835 patent.
In regards to methods for producing a heavy chain polypeptide, the ‘835 patent claims recite immunizing the transgenic mouse, obtaining B cells from the mouse, and obtaining antibody from the B cells. Kucherlapati et al. supplements the claims of the ‘835 patent by teaching methods for obtaining human heavy chain polypeptides from a transgenic mouse whose genome comprises the insertion of a transgene comprising a single human VH gene segment, multiple DH gene segments, and multiple JH gene segments, including methods of obtaining a fully human heavy chain polypeptide comprising all of the specific method steps as recited in the instant methods (Kucherlapati et al., columns 5-7). Specifically, Kucherlapati et al. teaches immunizing the mouse, obtaining B cells, isolating heavy and light chain encoding sequences, and optionally fusing the variable regions of the heavy chain with a human constant region. Therefore, in view of the teachings of Kucherlapati et al. for a specific methodology to obtain a heavy chain polypeptide from a transgenic mouse whose genome comprises an unrearranged human variable gene locus, it would have been obvious to the skilled artisan at the time of filing to modify the methods set forth in the ‘835 patent claims to include the additional steps taught by Kucherlapati et al. with a reasonable expectation of success. 

Prior Art

The closest prior art is considered to be U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al., Mageed et al. (2001) Clin. Exp. Immunol., Vol. 123, 1-8, Forconi et al. (2010) Blood, Vol. 115(1), 71-77, U.S. Patent No. 6,596,541 (2003), hereafter referred to as Murphy et al., U.S. Patent Application Publication 2013/0323235 (2013), hereafter referred to as Craig et al., Featherstone et al. (2010) J. Biol. Chem., Vol. 285(13) 9327-9338, and Han et al. (2009) Biol. Reprod., Vol. 80, 1001-1008. The prior art of record such as Kucherlapati et al. teaches a transgenic mouse whose endogenous heavy and light chain loci have been inactivated and whose genome further comprises a transgene comprising a human genomic unrearranged heavy chain locus SPEI fragment comprising a single VH gene segment, all of the DH gene segments, all of the JH gene segments, and a human constant region gene, and a transgene comprising an unrearranged human kappa light chain locus comprising multiple VK and JK gene segments. The prior art of record such as Murphy et al. further teaches the replacement of endogenous immunoglobulin gene segments with human gene segments in a mouse, and Mageed and Forconi provide motivation to select human VH1-69 as the singe human VH gene segment. However, while Featherstone et al. and Han et al. disclose mouse ADAM6 (ADAM6a and ADAM6b) and disclose that ADAM6 is expressed in testis and can form a complex with ADAM2 and 3, protein known to be involved in sperm function, neither reference provides a reasonable expectation of affecting the fertility in a male mouse by disrupting the function of ADAM6, and/or of restoring fertility in a male mouse by ectopic expression of ADAM. Most specifically, Han et al. does not provide sufficient evidence for a reasonable expectation that disruption of endogenous mouse ADAM6 would reduce male fertility or for reversing these effects with ectopic expression of mouse ADAM6.
 
No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the 


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633